Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/20, 11/09/21, 05/24/22 have been considered by the examiner.

Amendment Entered
In response to the amendment filed on July 4th, 2022, amended claims 1, 2, 5, and 14-17 have been entered. Claims 3, 4, 6-13 and 18-20 have been cancelled. New claim 21 has been entered. 


Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 101 have been 
fully considered and were persuasive. Therefore, these rejections have been withdrawn.
Applicant’s arguments with respect to the prior art rejections raised in the previous office action
were fully considered, and are moot in view of the current combination of references that were
necessitated by amendment. Please see prior art section below for more detail, updated citations (new
Chattaraj and Holm references), and updated obviousness rationale.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Document 2016/0058380 A1), Holm (U.S. Patent Application Number 2017/0367895 A1), and further in view of Chattaraj (U.S. Patent Application Number 2014/0378799 A1)..

Lee was applied in the previous office action
Regarding claim 1, Lee teaches a medical device, comprising: a sensor configured to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; a sensor base coupled to the sensor [fig. 2, element 208; par. 155]; and a coupling system configured to couple the sensor base to the anatomy [figs. 43A and 43B], including a first adhesive member [fig. 29, elements 476 and 478] and a second adhesive member [fig. 34, element 556], the first adhesive member coupled to the sensor base [par. 242] and the second adhesive member configured to couple to the anatomy [par. 254], and the second adhesive member includes a backing layer [fig. 34, element 554], a skin adhesive layer [fig. 34, element 556] and a plurality of second cut- outs defined through the backing layer and the skin adhesive layer [par. 253 and 255], the skin adhesive layer configured to couple to the anatomy [par. 242], each second cut-out of the plurality of second cut-outs includes a first portion that extends along a first axis and a second portion that extends along a second axis [fig. 33, element 552; par. 255], the first portion in communication with the second portion, the second portion extends beyond a perimeter of the sensor base [par. 255], and direct moisture to an ambient environment surrounding the medical device [fig. 33, element 552; par. 253].
However, Lee does not teach the first adhesive member including a plurality of first cut-outs.
Holm teaches the first adhesive member including a plurality of first cut-out [ par. 71].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the first adhesive member including a plurality of first cut-out, because perforations provide a liquid pathway for exudate from the wound to pass through the substrate and into the porous layer, as evidence by Holm [par. 71]. 
However, Lee does not teach the backing layer coupled to the first adhesive member.
Chattaraj teaches the backing layer coupled to the first adhesive member [par. 41; Examiner notes one of the layers in between the first and second adhesive is considered the backing layer].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the backing layer coupled to the first adhesive member, for attaching all layers, as evidence by Chattaraj [par. 41].
Although Lee does not explicitly teach the second axis perpendicular to the first axis, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Lee also suggests the perforations intersect [fig. 33, element 552]. Therefore, incorporating perpendicular perforations would involve only routine skill in the art. 
However, Lee does not teach the first portion is in communication with a respective first cut-out of the plurality of first cut-outs. 
Holm teaches and the first portion is in communication with a respective first cut-out of the plurality of first cut-outs [par. 71].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the first portion is in communication with a respective first cut-out of the plurality of first cut-outs, for providing a pathway for moisture transmission to the porous layer and rendering the perforated layer highly conformable to the anatomical surfaces of various wound sites, as evidence by Holm [par. 71].
Regarding claim 2, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore to receive the sensor [par. 156] and the a plurality of second cut-outs that are spaced apart about the central bore and the first portion of each of the plurality of second cut-outs is defined within a perimeter of the sensor base [fig. 33, element 552; par. 253-256].
Regarding claim 5, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein 
However, Lee does not teach the plurality of first cut-outs of the first adhesive member includes a plurality of channel cut-outs, and the second portion of each of the plurality of second cut-outs of the second adhesive member is collinear with a respective one of the plurality of channel cut-outs.
Holm teaches the plurality of first cut-outs of the first adhesive member includes a plurality of channel cut-outs, and the second portion of each of the plurality of second cut-outs of the second adhesive member is collinear with a respective one of the plurality of channel cut-outs [par. 71].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the plurality of first cut-outs of the first adhesive member includes a plurality of channel cut-outs, and the second portion of each of the plurality of second cut-outs of the second adhesive member is collinear with a respective one of the plurality of channel cut-outs, for providing a pathway for moisture transmission to the porous layer and rendering the perforated layer highly conformable to the anatomical surfaces of various wound sites, as evidence by Holm [par. 71].
Regarding claim 14, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; a sensor base coupled to the sensor [fig. 2, element 208; par. 155]; and a coupling system configured to couple the sensor base to the anatomy [figs. 43A and 43B], the coupling system including a first adhesive member [fig. 29, elements 476 and 478] and a second adhesive member [fig. 34, element 556], the first adhesive member coupled to the sensor base [par. 242] and the second adhesive member [fig. 34, element 556] to couple to the anatomy [par. 254], the second adhesive member including a backing layer [fig. 34, element 554] and a skin adhesive layer configured to couple to the anatomy [par. 254], and a plurality of second cut-outs defined through the backing layer and the skin adhesive layer; each second cut-out of the plurality of second cut-outs includes a first portion that extends along a first axis and a second portion that extends along a second axis [fig. 33, element 552; par. 253 and 255], the first portion in communication with the second portion [fig. 33, element 552; par. 253].
However, Lee does not teach the first adhesive member including a plurality of first cut-outs that define a main channel and a plurality of intermediate channels.
Holm teaches the first adhesive member including a plurality of first cut-outs that define a main channel and a plurality of intermediate channels [par. 71].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the first adhesive member including a plurality of first cut-outs that define a main channel and a plurality of intermediate channels, for providing a pathway for moisture transmission to the porous layer and rendering the perforated layer highly conformable to the anatomical surfaces of various wound sites, as evidence by Holm [par. 71].
However, Lee does not teach the backing layer coupled to the first adhesive member.
Chattaraj teaches the backing layer coupled to the first adhesive member [par. 41; Examiner notes one of the layers in between the first and second adhesive is considered the backing layer].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the backing layer coupled to the first adhesive member, for attaching all layers, as evidence by Chattaraj [par. 41].
Although Lee does not explicitly teach the second axis perpendicular to the first axis, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Lee also suggests the perforations intersect [fig. 33, element 552]. Therefore, incorporating perpendicular perforations would involve only routine skill in the art. 
However, Lee does not teach the first portion in communication the main channel, the second portion extends beyond and across a respective intermediate channel of the plurality of intermediate channels, and the second portion is in communication with the respective intermediate channel of the plurality of intermediate channels to direct moisture to an ambient environment surrounding the medical device.
Holm teaches the first portion in communication with the second portion and the main channel, and the second portion is in communication with the respective intermediate channel of the plurality of intermediate channels to direct moisture to an ambient environment surrounding the medical device [fig.3B; par. 71].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the first portion in communication with the second portion and the main channel, the second portion extends beyond and across a respective intermediate channel of the plurality of intermediate channels, and the second portion is in communication with the respective intermediate channel of the plurality of intermediate channels to direct moisture to an ambient environment surrounding the medical device, for rendering the perforated layer highly conformable to the anatomical surfaces of various wound sites, as evidence by Holm [par. 71].
Although Holm does not explicitly teach the second portion extends beyond and across a respective intermediate channel of the plurality of intermediate channels, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Holm also suggests the perforations are in communication and may have different configurations, including perforations extending beyond a second set of perforations [fig. 3A, 3B; par. 71]. Therefore, incorporating perforations of one layer extending beyond perforations of another layer would involve only routine skill in the art.
Regarding claim 15, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore [par. 156] and the a plurality of second cut-outs are spaced apart about the central bore and the first portion of each of the plurality of second cut-outs is defined within a perimeter of the base [fig. 33, element 552; par. 253-256].
Regarding claim 16, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore [par. 156] and a plurality of second cut-outs are spaced apart about the central bore [fig. 33, element 552; par. 253-256].
Regarding claim 17, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the first portion of each of the plurality of second cut-outs is defined within the perimeter of the base and the second portion of each of the plurality of second cut-outs extends beyond the perimeter of the base. [fig. 33, element 552; par. 253-256].
Regarding claim 21, Lee does not teach the first adhesive member includes a plurality of first cut-outs that define a main channel and a plurality of intermediate channels, the first portion is in communication with the second portion and the main channel, the second portion extends beyond and across a respective intermediate channel of the plurality of intermediate channels, and the second portion is in communication with the respective intermediate channel of the plurality of intermediate channels.
Holm teaches the first adhesive member includes a plurality of first cut-outs that define a main channel and a plurality of intermediate channels, the first portion is in communication with the second portion and the main channel, the second portion extends beyond and across a respective intermediate channel of the plurality of intermediate channels, and the second portion is in communication with the respective intermediate channel of the plurality of intermediate channels [par. 71].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Lee, to incorporate the first adhesive member includes a plurality of first cut-outs that define a main channel and a plurality of intermediate channels, the first portion is in communication with the second portion and the main channel, the second portion extends beyond and across a respective intermediate channel of the plurality of intermediate channels, and the second portion is in communication with the respective intermediate channel of the plurality of intermediate channels, for providing a pathway for moisture transmission to the porous layer and rendering the perforated layer highly conformable to the anatomical surfaces of various wound sites, as evidence by Holm [par. 71].

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am - 5pm, alt F 8:30am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791